Citation Nr: 0821073	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1997, for the granting of service connection for arthritis 
secondary to the veteran's service-connected Crohn's disease.  

(Entitlement to an evaluation in excess of 20 percent for 
arthritis secondary to Crohn's disease, prior to May 12, 
1999, is the subject of a separate Board action issued this 
same date.)


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1970, and from July 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In March 2008, a hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  That hearing was held in 
Nashville, Tennessee.  A transcript of the hearing has been 
produced and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal with respect to the issue involving an 
earlier effective date has been obtained by the agency of 
original jurisdiction.

2.  The RO granted service connection for arthritis secondary 
to the veteran's service-connected Crohn's disease in June 
2004.  The effective date for that award was September 22, 
1997.  

3.  The record indicates that the veteran submitted a claim 
for benefits on or about October 17, 1991.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of October 
17, 1991, for the granting of service connection for 
arthritis secondary to the veteran's service-connected 
Crohn's disease have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran (and his representative) has come before the 
Board asking that an earlier effective date be assigned for 
his service-connected arthritis.  Service connection was 
granted for generalized arthritis via an RO rating decision 
of January 16, 2001.  That action granted service connection 
for the following:

Arthritis of the right hand;
Arthritis of the lumbar segment of the spine;
Arthritis of the left hand;
Arthritis of the cervical segment of the spine;
Arthritis of the right shoulder; and,
Arthritis of the left shoulder.

The effective date was determined to be May 12, 1999.  The 
veteran appealed that decision, claiming that an earlier 
effective date be assigned.  The record further reflects that 
in a rating decision, dated June 7, 2004, the RO granted 
service connection for arthritis in general.  Specifically, 
the RO categorized the disability as "Crohn's arthritis 
associated with Crohn's disease with anemia".  The effective 
dates were determined to be September 22, 1997, to May 12, 
1999.  The RO acknowledged the splitting of the disability to 
the various body parts effected effective May 12, 1999.  

The veteran contends that the September 22, 1997, date is 
incorrect and that instead, the effective date of the award 
should be October 17, 1991, the date in which he filed his 
original claim for benefits for arthritis secondary to 
Crohn's disease.  It is noted that the RO did not adjudicate 
whether arthritis was a part of the service-connected 
disability until March 1996.  The RO apparently did this 
simultaneously with a supplemental statement of the case, 
although a copy of the rating decision was only recently put 
in the file.  The notice of disagreement from the veteran was 
received in April 1996.  A statement of the case was never 
issued.  Thus, it appears that the claim for service 
connection for arthritis secondary to the veteran's service-
connected Crohn's disease has remained open since 1991.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of granting an earlier effective date for the awarding 
of service connection for arthritis secondary to Crohn's 
disease.  

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  Under 38 C.F.R. § 
3.1(p) (2007), a "claim" for benefits or an "application" 
for the same will be ". . . a formal or informal 
communication in writing requesting a determination of 
entitlements, or evidencing a belief in entitlement, to a 
benefit."

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2007).

In this case, the veteran and his representatives have 
identified, and the record does not contradict this 
assertion, evidence that was received in October 1991 by the 
RO indicating that the veteran was submitting a claim for 
benefits as required by 38 C.F.R. § 3.155(a) (2007).  See 
Dunson v. Brown, 4 Vet. App. 327 (1993).  The veteran was 
specific in his assertions - he asked for compensation 
benefits for arthritis secondary to his service-connected 
Crohn's disease.  

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim has been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).

While the record is not without some ambiguity, the Board 
finds that the paper records, along with the statements made 
by the veteran and his representative, on their face support 
the veteran's assertions.  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that an earlier effective date for the granting of 
service connection should be assigned.


ORDER

Entitlement to an effective date of October 17, 1991, for the 
awarding of service connection for arthritis secondary to the 
veteran's service-connected Crohn's disease, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


